Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 12 April 2021, (04/12/2021).  Currently claims 24-46 are pending, of which claims 37-46 are withdrawn.  Claims 1-23 are cancelled.  

Election/Restrictions
             Applicant's election without traverse of Group I (Claims 24-36, drawn to a method) in the reply filed on 12 April 2021 is acknowledged.  Claims 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   

Priority 
             Applicant’s claim for the benefit of a prior-filed application is acknowledged – 371 of PCT/US2016/054799, filed on 09/30/2016 (September 30, 2016).

Information Disclosure Statements
           The information disclosure statements (IDS) were submitted on 02/27/2019 and on 04/22/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Specification
         The specification
In paragraph [0034] as published (as filed: page 12, line 3) in the sentence:
 	“In the example further illustrated in FIG. 5, mask material 610 is deposited over the first grating pattern, backfilling spaces between the lines of mask material 320. Mask material 610 is advantageously of a composition different than that of mask material 320 so that it can be subsequently removed selectively”.
	It appears that it should be Fig. 6, given that component 610 appears first on Fig. 6.  
		Please check and correct if necessary. 

Claim Objections
          	Claim 27 is objected to because of the following informalities:  Claim 27 contains the expression “the first masks” on the first line of the claim.  Please note that no first masks are introduced, but “forming first material lines” is introduced in the first limitation of claim 1.  This appears to be a typographical error and it should be: “The method of claim 24, wherein forming [[the first material lines further comprises:”
Appropriate correction is required.

	Claim 27 is objected to (second time) because of the following informalities:  
In the limitations:  
	“depositing a first spacer material over the first backbone pattern; and
	anisotropically etching the first spacer material into the first material lines”:

“first backbone pattern” must be components 325 from Fig. 3;
	“a first spacer material” must be components 330 from Fig. 4
	“first material lines” must be components 320 from Fig. 5.
Please note that as a material 330 does not transfer into 320 from Fig. 5 as a material, instead the pattern of 330 is copied/”transferred” to continuous layer 320 from Fig. 4 to form first 
	Thus the expression should be for example: “forming the first material lines by anisotropic etching, using the first spacer material as a mask”.  
	The limitation is silent regarding what is etched, which we know is layer 320 from Fig. 4, while components 330 (the first spacer material) are not etched and should not be the object of the verb, so it is not grammatically correct to place “the first spacer material” immediately after the verb “etching”. 
	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities:  Claim 28 introduces the concept “intermediate-level masking material” on line 3 of the claim, but further uses it as “the intermediate masking material” on line 4 of the claim.  For clarity and easily understanding the concept should be used in the same form as introduced.  One could either remove “-level” when introducing the concept or keep the concept as introduced when using it – the intermediate-level masking material. 
Appropriate correction is required.


	Claims 31, 32 and 33 are objected to because of the following informalities:  

	Claim 33 depends on claim 32 and uses the concept “the plug masks” twice – on line 2 and on line 6 of the claim.  
	Further claim 32 depends on claim 31 and uses the same concept “the plug masks” on line 1 of the claim 32.  
 claim 31 depends on claim 24 and uses the same concept “the plug masks” on line 1 of the claim 31 – “The method of claim 24, wherein forming the plug masks located at the openings in the pattern accumulation layer further comprises”.  
	But claim 24 does not introduce “plug masks” or “a plug mask” or something else with a similar meaning.  Instead claim 24 introduces “forming a plug selection mask” on line 7 of claim 24.  And claim 24 uses correspondingly “the plug selection mask” on 9 of the claim.  
	Moreover claim 24 introduces “dielectric plugs” in “forming dielectric plugs at locations of the openings in the pattern accumulation layer” on line 10 of the claim.  

	Hence by carefully comparing the expressions and following the figures, it is clear that there is a typographical error:  The expression “the plug masks” on the first line of claim 31 (further used in claims 32 and 33) must be “the dielectric plugs” from “forming dielectric plugs at locations of the openings in the pattern accumulation layer” on line 10 of the claim 24.
 Appropriate correction is required by replacing “the plug masks” in claims 31, 32 and 33 with “the dielectric plugs”, see dielectric plugs 2110 from the specification.

	Please note:  Claim 31 introduces “plug mask material” as a separate concept and claim 32 uses this separate concept as “the plug mask material”.  However, in view of the typographical error in claim 31, see above, and in view of the specification:
	 “mask backfill material 2010 may be any of SiN, SiNC, SiC, SiON, SiO, SiOC, HSQ, MSQ, Si, Ge, Ti, TiN, HfOx, ZrOx, AlOx, TiOx, or metal silicate, while mask material 610 is DLC, Si-DLC, or any other known CHM/SOC”, see [0043] of the published version;
	“As shown, dielectric plugs 2110 intersect the first grating pattern comprising lines of mask material 320. Plugs 2110 therefore fill the spaces between lines of mask material 320 at the plug keep locations. In this exemplary embodiment, plugs 2110 are of the same dielectric composition as mask material 320”, see [0043] of the published version – 
plug mask material” with “dielectric plug material”.


Allowable Subject Matter
Claims 24-36 are allowable once the above objections are overcome.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 24-36, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“forming a plug selection mask over the second material lines;
	etching openings in a pattern accumulation layer that is over the first material lines at locations that are not protected by either the plug selection mask or the second material lines; 
	forming dielectric plugs at locations of the openings in the pattern accumulation layer; 
	defining trenches based on the first material lines and the dielectric plugs”
    combined with the other limitations of claim 24, such as:  “forming, over the first material lines, second material lines extending lengthwise in a second direction orthogonal to the first direction”.

	There is no close prior art for such method.  There is something in common as a final structure, but not as a method, in US 20150171010 A1 (Bristol et al. – on record), see Fig. 1L and paragraphs [0057] to [0061].







Conclusion
This application is in condition for allowance except for the following formal matters:   Please see the claim objections above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813